/11/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment/remarks filed 03/24/2021 is acknowledged. 
Claim 12 has been amended.
New claims 16-21 have been added. 
Claims 1 and 3-12, 16-21 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-12, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Budolfsen et al. (US 2007/0207247, hereinafter R1) in view of US 2008/0009049 (raw starch degrading alpha-amylase, hereinafter R2) and WO2004/081171 (hereinafter R3).
Claim 1 is limited to a method of producing a baked product wherein a raw starch degrading alpha-amylase, a lipase and a phospholipase is used in the dough preparation. The raw starch degrading alpha-amylase is a specific enzyme represented by enzymes having at least 95% identity to SEQ ID NO:1. Claim 1 specifically recites that the baked product is free or essentially free of emulsifier. New claim 21 is limited to an alpha-amylase represented by SEQ ID NO: 3. 
Claim 1 - R1 discloses the use of two lipolytic enzymes in baked products having a synergistic effect on the dough and baked product. (Abstract)
Claim 1 - R1 discloses that the combination of enzymes may comprise at least two lipolytic enzymes such as a phospholipase and a triacylglycerol lipase (lipase). [0006]
Claims 3,  5 -  R1 discloses that additional enzymes may be used together with the lipolytic enzymes. The additional enzyme may be an amylase, particularly an anti-staling amylase, an amyloglucosidase, a peptidase, etc. [0041]
Claim 1 - A combination of phospholipase and triacylglycerol lipase was found to produce better loaf volume and loaf shape compared to each of the enzymes used separately. [0084]
Claims  1, 6 - R1 discloses the synergistic effect of the combination of lipase and phospholipase on dough  properties and loaf volume. A standard sponge dough formula is used while eliminating the emulsifiers (MG and SSL). Loaves contain soy oil and a fungal amylase (raw starch degrading enzyme) and pentosanase. [0088]
R1 claims a method of preparing a dough or a baked product made from the dough comprising a phospholipase and a triacylglycerol lipase (lipase) (Claim 5).
Claims 7-12 - Claims R1 discloses compositions comprising a combination of two lipolytic enzymes. The composition may be a baking additive. The composition may also comprise flour, a dough or a premix. [0050, 0051, 0060]
Claim 11 - R1 discloses that the composition may be an enzyme preparation comprising a combination of lipolytic enzymes to be used as a baking additive. The composition may be in the form of a granulate or agglomerated powder with a narrow 
Claim 1 - Therefore, R1 clearly teaches of using a lipase, a phospholipase and a fungal amylase (raw starch degrading enzyme) in a method of producing a dough and a baked product therefrom. Emulsifiers are eliminated in an attempt to avoid masking effects on enzymes. [0088]. 
However, R1 is silent to the inclusion the raw starch degrading amylase being 95% identical to the SEQ ID NO:1 as recited in claim 1. 
Claims 1, 3, 4 - Each of the ref. R2 and R3 discloses raw starch degrading amylase and a maltogenic amylase; being 100% identical to SEQ ID NO:1 and SEQ ID NO:2, respectively. The use of any other raw starch degrading enzyme including the enzyme represented by SEQ ID NO: 3 would have been motivated, absent any evidence to the contrary. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the R1 method by substituting the amylase with either of SEQ ID NO: 1 and/or SEQ ID NO:2  and/or SEQ ID NO:3. One would do so to eliminate the emulsifiers from the dough and the baked product, but at the same time to bring about softness of crumb having a longer shelf life. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a baked bread comprising no chemical emulsifiers. 
Response to Arguments

	1.	Applicants argue that R1 does not discloses the use of a lipase, a phospholipase and an alpha-amylase together in a baking process. They argue that par. 0042 lists a many other enzymes that can be used with lipase and phospholipase; including an alpha-amylase.
	a.	Par. 0042 lists a variety of enzymes that may be used with the combination of lipase and phospholipase. However, in Example 3 at par. [0088], the combination of lipase/phospholipase is used with fungal amylase. Fungal amylase is known as a raw starch degrading enzyme in the art. Therefore, inclusion of any other raw starch degrading enzyme comprising the enzymes represented by SEQ ID NO: 1, 2 or 3 would have been motivated and obvious over the teachings of R1.
	2.	Applicants argue that combinations of lipase, phospholipase and raw starch hydrolyzing amylase (RSDA) result in a reduced crumb elasticity.
	b.	Applicants are referred to US 2009/0304860 at par. [0002]; disclosing that monoglycerides are associated with clear decrease in the elasticity of the crumb. Since lipase and phospholipase produce mono- and di-glycerides, the inclusion of lipase and phospholipase in a dough composition comprising lipids (oils and fats) would have been expected to decrease crumb elasticity due to the generation of mono- and di-glycerides. Therefore, the use of a combination of lipase and phospholipase to reduce the crumb elasticity was known in the art at the time the invention was made. 
	3.	Applicants argue that R2 and R3 fail to cure the deficiencies of R1.

		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Benschop et al. (US 2012/0164272) teaches that a combination of lipolytic enzymes comprising lipase and phospholipase together with amyloglucosidase (raw starch degrading enzyme) has the advantage of eliminating chemical emulsifiers such as SSL and/or CSL.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791